Citation Nr: 1514014	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with accompanying alcohol and cannabis abuse.

2.  Entitlement to an increased rating for Type II diabetes mellitus, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent for the PTSD, retroactively effective from February 7, 2012, the date of the Veteran's service connection claim.  The June 2012 rating decision also denied the TDIU and diabetes mellitus claims currently on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2012, appealing the initial disability rating assigned for his PTSD and the TDIU denial.  The RO issued a Statement of the Case (SOC) in February 2013 for the PTSD and TDIU claims.  In March 2013, the Veteran filed his Substantive Appeal for his PTSD and TDIU claims.  Thus, the Veteran perfected a timely appeal of the PTSD and TDIU issues.  

Regarding the diabetes mellitus claim, the Veteran filed a NOD in May 2013 in response to the June 2012 rating decision.  The RO issued a SOC in July 2013.  In response, the Veteran did not file a Substantive Appeal.  However, the Veteran was provided a pertinent VA examination in September 2013.  Following the examination, the RO issued a Supplemental SOC (SSOC) on the diabetes mellitus issue in October 2013.  Therefore, the Board finds that the VA took an action (namely, including the issue on the October 2013 SSOC) that reasonably led the Veteran and his representative to believe that the diabetes mellitus issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue is correctly before the Board and can be decided by the Board in this decision. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  There are currently no recent VA treatment records in the claims file; however, in March 2013, the Veteran's VA physician at the Pontiac VA Outpatient Clinic in Pontiac, Michigan, summarized the Veteran's recent lab results.  However, the treatment records related to this lab work are not of record.  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Additionally, the Veteran last was afforded VA examinations to determine the severity of the service-connected PTSD and Type II diabetes mellitus in May 2012.  Since those examinations, the Veteran was awarded service connection for PTSD.  Additionally, since those examinations, the Veteran has submitted evidence of worsening of these disabilities.  Specifically, in a March 2013 statement, the Veteran's VA treating physician found the Veteran's Type II diabetes mellitus to be "uncontrolled," which suggests a worsening since the last VA examination.  Further, in his March 2013 Substantive Appeal, the Veteran's representative reported that the Veteran experienced short-term memory loss, impairment judgment, and disturbances in motivation and mood as a result of his service-connected PTSD.  None of these symptoms were documented at the May 2012 VA psychiatric examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was provided a VA examination in September 2013 for his diabetes mellitus (as shown on the Virtual VA paperless claims file), but this examination only discussed any possible kidney complications from the Veteran's diabetes mellitus and did not discuss the Type II diabetes mellitus itself.  Thus, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected PTSD and Type II diabetes mellitus.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities, to include his Type II diabetes mellitus, peripheral neuropathy of the right lower extremity associated with his Type II diabetes mellitus, peripheral neuropathy of the left lower extremity associated with his Type II diabetes mellitus, and PTSD with accompanying alcohol and cannabis abuse, currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these service-connected disabilities.  See May 2012 VA examination; March 2013 Substantive Appeal.  The Veteran was provided with a TDIU medical opinion in May 2012 regarding his service-connected Type II diabetes mellitus and peripheral neuropathy.  The May 2012 VA examiner found that the Veteran could perform light duty jobs with these service-connected disabilities, but did not provide any rationale for this opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, since the May 2012 medical opinion, the Veteran was awarded service connection for PTSD.  The May 2012 VA psychiatric examination did not discuss the functional impairment caused by the service-connected PTSD.  Thus, to date, the Veteran has not been provided a VA medical opinion regarding the total effect of all of his service-connected disabilities on his employability.  Upon remand, this VA medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran is notified that it is his responsibility to report for any examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities since February 2011.  Obtain all VA treatment records, to include any from the Pontiac VA Outpatient Clinic in Pontiac, Michigan.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD with accompanying alcohol and cannabis abuse.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected PTSD with accompanying alcohol and cannabis abuse is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner next is asked to state whether the Veteran's service-connected PTSD with accompanying alcohol and cannabis abuse is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

The examiner finally is asked to state whether the Veteran's service-connected PTSD with accompanying alcohol and cannabis abuse is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected Type II diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected Type II diabetes mellitus requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.

The examiner is asked to state whether the Veteran's service-connected Type II diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  After completing the above actions, obtain a VA medical opinion regarding the effect(s) of the Veteran's service-connected disabilities (Type II diabetes mellitus; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and, PTSD with accompanying alcohol and cannabis abuse) on his employability.   It is left to the discretion of the VA examiner as to whether an examination needs to be scheduled before the medical opinion can be provided.  The entire claims file, as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




